        Case 19-33655-acs                         Doc        Filed 04/02/20            Entered 04/02/20 19:15:06                    Page 1 of 4
 Fill in this information to identify the case:

 Debtor 1                  Kirk Bratton
 Debtor 2                  Lori Bratton
 (Spouse, if filing)
 United States Bankruptcy Court for the:          Western     District of          Kentucky
                                                                                    (State)
 Case number                                  19-33655-acs




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                  12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:                 Fifth Third Bank, N.A.                                      Court claim no. (if known):                       6-1

Last four digits of any number you use to                                                     Date of payment change:
identify the debtor's account:                                              8620              Must be at least 21 days after date of       04/25/2020
                                                                                              this notice



                                                                                              New total payment:
                                                                                              Principal, interest, and escrow, if any $167.80

Part 1:                Escrow Account Payment Adjustment

 1. Will there be a change in the debtor's escrow account payment?
    No
    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
              the basis for the change. If a statement is not attached, explain why:

                          Current escrow payment:       $                                     New escrow payment:            $

Part 2:                Mortgage Payment Adjustment

 2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's variable-
    rate account?
    No
    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
              attached, explain why:

                         Current interest rate:                              %                New interest rate:                               %

                         Current principal and interest payment         $                     New principal and interest payment:      $

Part 3:                Other Payment Change

 3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
         No
         Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                agreement. (Court approval may be required before the payment change can take effect.)
                         Reason for change:         Please see attached document for explanation of change.
                         Current mortgage payment:           $156.97                           New mortgage payment:         $167.80




Official Form 410S1                                           Notice of Mortgage Payment Change                                                    Page 1
PmtChgForm1215
3062-N-2524
       Case 19-33655-acs                       Doc        Filed 04/02/20                 Entered 04/02/20 19:15:06                 Page 2 of 4
Debtor 1                                             Kirk Bratton                                Case Number (if known)             19-33655-ACS
                          First Name              Middle Name           Last Name



Part 4:      Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and t elephone number.
Check the appropriate box.

                        I am the creditor.

                       I am the creditor's authorized agent.


I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.


    
                                                                                    




     /s/ John J. Rafferty                                                                    Date     04/02/2020
       Signature


Print:             John J. Rafferty                                                          Title    Authorized Agent for Fifth Third Bank, N.A.
                    First Name            Middle Name             Last Name


Company            Bonial & Associates, P.C.


Address            14841 Dallas Parkway, Suite 425
                   Number                Street

                   Dallas, Texas 75254
                   City                  State                   Zip Code


Contact phone              (972) 643-6600                           Email     POCInquiries@BonialPC.com




Official Form 410S1                                             Notice of Mortgage Payment Change                                                   Page 2
PmtChgForm1215
3062-N-2524
Case 19-33655-acs             Doc      Filed 04/02/20         Entered 04/02/20 19:15:06             Page 3 of 4



            CERTIFICATE OF SERVICE OF NOTICE OF MORTGAGE PAYMENT CHANGE


I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before April 2, 2020 via electronic notice unless otherwise stated.

Debtor               Via U.S. Mail
Kirk Bratton
7909 Ridgehurst Pl
Louisville, KY 40299-6517


Debtor               Via U.S. Mail
Lori Bratton
7909 Ridgehurst Pl
Louisville, KY 40299-6517


Debtors' Attorney
Nick C. Thompson
800 Stone Creek Parkway
Suite 6
Louisville, KY 40223

Chapter 13 Trustee
William W. Lawrence -13
310 Republic Plaza
200 S. Seventh Street
Louisville, KY 40202



                                                      Respectfully Submitted,
                                                      /s/ John J. Rafferty




PAYMENT CHANGE NOTICE - CERTIFICATE OF SERVICE                                                           3062-N-2524
                                                                                                     PmtChgCOS_0001
Case 19-33655-acs   Doc   Filed 04/02/20   Entered 04/02/20 19:15:06   Page 4 of 4
